Case 5:20-cv-01101-C Document 1-2 Filed 10/30/20 Page 1 of 4

 

1. 900ARD COUNTY, OXLAHOMA

 

  
 
 

 

FeIL E
IN THE DISTRICT COURT OF WOODWARD COUNTY
STATE OF OKLAHOMA SEP 15 2020
REGAN R. DAWSON, ) TAMMY ROBE ae AT CLERK
) BY - EPUTY
Plaintiff, )
)
v. ) Case No: ad 2020-70
)
EUGENE P. TALLHAMER ) Attorney Lien Claimed
)
and )
)
CLEARPOINT CHEMICALS, LLC, )
)
Defendants. )

PETITION
COMES NOW the Plaintiff, Regan Dawson, and for her cause of action against
the Defendants, Eugene Tallhamer and Clearpoint Chemicals, LLC, alleges and sets forth
as follows:
I. Parties, Jurisdiction, & Venue

1. The motor vehicle collision and injuries at issue in this suit occurred on January
31, 2019, in Woodward, Woodward County, State of Oklahoma.

2. Plaintiff Regan Dawson is a resident of Alva, Woods County, State of Oklahoma.

3. Defendant Eugene Tallhamer is a resident of Glenville, Gilmer County, State of
West Virginia,

4, Defendant Clearpoint Chemicals, LLC was the employer of Mr. Tallhamer at the
time of the motor vehicle collision and the registered owner of the vehicle
involved in the collision. Clearpoint Chemicals, LLC is located in Fairhope,
Baldwin County, State of Alabama and incorporated to do business in the State of

Oklahoma,

EXHIBIT

tabbies

 

A

 
Case 5:20-cv-01101-C Document 1-2 Filed 10/30/20 Page 2 of 4

10.

11.

12.

This Court has jurisdiction to hear this matter and venue is proper in Woodward
County, Oklahoma.

II. The Cause of Action: Negligence
Plaintiff incorporates and restates the allegations contained in paragraphs one
through five above as though fully stated herein, and further pleads and alleges as
follows.
On that date, a vehicle owned by Clearpoint Chemicals, LLC and driven by
Eugene Tallhamer collided with Plaintiff's vehicle at or near the intersections of
SH-15 (Oklahoma Avenue) and US HWY 183 N (Old Supply Road) in
Woodward, Woodward County, State of Oklahoma.
Defendant Tallhamer was negligent in causing this collision.
Defendant Clearpoint Chemicals negligently entrusted the involved vehicle to
Defendant Tallhamer.
Specifically, Defendant Tallhamer was distracted and failed to notice Plaintiff's
vehicle was stopped for a red light and collided with the rear-end of Plaintiff's
vehicle.
As aresult, Plaintiff's vehicle was damaged and Plaintiff was injured and incurred
damages.
Defendant Tallhamer owed Plaintiff, and all other drivers on the road, a duty to
operate the vehicle under his control in a safe and reasonable manner, using
ordinary care to prevent injury to other persons, including Plaintiff, and to

keep a lookout consistent with the safety of other vehicles.
Case 5:20-cv-01101-C Document 1-2 Filed 10/30/20 Page 3 of 4

13. By failing to operate his vehicle in such a way, Defendant Tallhamer breached

the duty owed to Plaintiff.

14. This breach by Defendant Tallhamer was the actual and proximate cause of

Plaintiff's injuries.

15, Defendant violated local City Traffic Ordinances and Oklahoma State Traffic

Rules of the Road in causing this crash. (negligence per se).

16. The collision at issue in this suit was caused by the negligence of Defendant

Tallhamer as follows:

A.

B.

He was careless;
He failed to stop;

He was inattentive;

. He failed to maintain a proper lookout;

He violated various local city ordinances and Statutes of the State of
Oklahoma (negligence per se); and

He was otherwise negligent as will be more fully set forth after
discovery is completed.

17. As a result of the negligence of the Defendant Talihamer, Plaintiff suffered

injuries and damages in excess of $75,000.00 as follows:

A.

B
C,
D

Past medical expenses;

Future medical expenses;

Past physical pain and suffering;
Future physical pain and suffering;
Past mental pain and suffering;

Future mental pain and suffering;

 
Case 5:20-cv-01101-C Document 1-2 Filed 10/30/20 Page 4.of 4

G. Past lost wages;

H, Future lost wages;

I. Loss of earning capacity
J. Permanent impairment;

K. Disfigurement;
L, Property damage;

M. Other damages to be set forth more fully after discovery is
completed.

III. Conclusion
WHEREFORE, the Plaintiff prays for judgment against the Defendants for the
injuries and damages set forth above, costs of suit herein incurred, interest and such other
and further relief as the Court deems just and equitable.

Dated: September 11, 2020 Respectfully submitted,

Lk. 8 bey.

Blake D. Beeler, OBA #19636
CARR & CARR

1350 S.W. 89th Street
Oklahoma City, OK 73159
Telephone: (405) 234-2110
Facsimile: (405) 234-2199

bbeeler@carrcarr.com
ATTORNEY FOR PLAINTIFF

 
